FILED
                            NOT FOR PUBLICATION                              JUN 23 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 09-50181

               Plaintiff - Appellee,              D.C. No. 5:08-cr-00180-VAP

  v.
                                                  MEMORANDUM *
ZACHARY JAMES BACA, Jr.,

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Central District of California
                    Virginia A. Phillips, District Judge, Presiding

                              Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Zachary James Baca, Jr., appeals from the 156-month sentence imposed

following his guilty plea conviction for possession with intent to distribute a

controlled substance, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(B)(viii). We

have jurisdiction under 28 U.S.C. § 1291, and we dismiss.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Baca pleaded guilty pursuant to a written agreement that included an appeal

waiver. He contends that the government breached the agreement by making

arguments in its sentencing memorandum that were designed to influence the court

to impose a higher sentence then what was called for in the agreement. This

contention lacks merit. The record reflects that the government fulfilled its

obligation to recommend a 151-month sentence, and the information set forth in its

sentencing memorandum did not constitute a breach of the plea agreement. See

United States v. Maldonado, 215 F.3d 1046, 1051-52 (9th Cir. 2000).

      Because the 151-month sentence was within the parameters of the appeal

waiver, and the waiver was knowingly and voluntarily made, we dismiss the

appeal. See United States v. Watson, 582 F.3d 974, 986 (9th Cir. 2009).

      DISMISSED.




                                          2                                     09-50181